Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 This action is responsive to the application filed February 16, 2022.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 11, 16 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 2, 3 and 16, it is unclear how an image is generated based on data from a second user and input from a first user and how an image is created of the avatar of the first user and second user based on input of the first user.  Is the image the same as the avatar, is it a different entity?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 15 recite the broad recitation allowing use of avatar, and the claim 6 and 19 also recites disallowing use of the avatar which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
As per claim 11, it is unclear how a request is disallowed before transmitting an acceptance message.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshiya et al. JP 5710162 B2.

As per claim 1, Yoshiya teaches a method for managing avatar usage rights performed by a user terminal including at least one processor, the method comprising:
transmitting a request to use an avatar of a second user who is registered as a messenger friend of a first user of the user terminal on an instant messaging service [apply for exchange of usage rights (page 6 paragraph 11); friendship relationship (page 12, paragraph 3); chat room (page 6 paragraph 5, page 8 paragraph 3)]; and
in response to the request to use the avatar of the second user being accepted by the second user, allowing use of the avatar of the second user in the user terminal associated with the first user [avatar exchange approval (page 6 paragraph 12), nPC usage right setting (page 8 paragraph 5)].  

As per claim 2, Yoshiya teaches the method according to claim 1, further comprising: receiving data about the avatar of the second user; and generating an image including the avatar of the second user based on an input of the first user [customization of opponent character (page 5, last paragraph to page 6 paragraph 1, page 8 paragraph 4); ability parameter (page 10 paragraph 2)].  

As per claim 3, Yoshiya teaches the method according to claim 1, further comprising: receiving data about the avatar of the second user; and creating an image including the avatar of the first user and the avatar of the second user based on an input of the first user [customization of opponent character (page 5, last paragraph to page 6 paragraph 1, page 8 paragraph 4); ability parameter (page 10 paragraph 2, page 11 paragraph 7-8)].  

As per claim 4, Yoshiya teaches the method according to claim 1, further comprising: displaying a third image in a chat room, in which the first user and the second user are included, the third image including the avatar of the second user and at least one of a visual object or a message for an anniversary associated with the first user [third image is background image (page 8 paragraph 2)].  

As per claim 5, Yoshiya teaches the method according to claim 1, wherein, before the request to use the avatar of the second user is accepted by the second user, the use of the avatar of the second user registered as the messenger friend of the first user is not allowed [avatar cannot be used at any time, page 5 last paragraph)].
 
As per claim 6, Yoshiya teaches the method according to claim 1, wherein, even when the request to use the avatar of the second user is accepted by the second user, the use of the avatar of the first user in another user terminal associated with the second user is not allowed [avatar cannot be used at any time, page 5 last paragraph)].

As per claim 7, Yoshiya teaches the method according to claim 1, wherein, even when a messenger friend relationship between the first user and the second user is terminated, the use of the avatar of the second user in the user terminal is maintained as allowed [reset log (page 16, paragraph 7-8)].

As per claim 8, Yoshiya teaches the method according to claim 1, further comprising: in response to the request to use the avatar of the second user being accepted by the second user, displaying a fourth image including the avatar of the second user instead of a profile image associated with the second user [avatar NPC displayed when exchange is approved (page 8 paragraph 5)] .  

As per claim 9, Yoshiya teaches the method according to claim 1, further comprising: in response to the request to use the avatar of the second user being accepted by the second user, displaying an icon , which indicates that use of the avatar of the second user is allowed, on a profile of the second user [team participation list (page 7, paragraphs 1-2); handle name (page 11 paragraph 6)].  

As per claim 10, Yoshiya teaches the method according to claim 1, further comprising: receiving a request to use the avatar of the first user from another user terminal associated with the second user; 36Atty. Dkt. No.: 18694LN-000010-US receiving an input of the first user accepting the request to use the avatar of the first user [apply for exchange of usage rights (page 6 paragraph 11); friendship relationship (page 12, paragraph 3); chat room (page 6 paragraph 5, page 8 paragraph 3)]; and
in response to receiving the input of the first user, transmitting an acceptance message allowing the use of the avatar of the first user in the another user terminal [avatar exchange approval (page 6 paragraph 12)].

As per claim 11, Yoshiya teaches the method according to claim 10, further comprising: before transmitting the acceptance message, disallowing the use of the avatar of the first user in the another user terminal [npc cannot be used by anyone at any time (page 5 last paragraph)].  

As per claim 12, Yoshiya teaches the method according to claim 1, further comprising: receiving an input of the first user allowing other users to use the avatar of the first user, and in response to receiving the input of the first user, allowing the use of the avatar of the first user in another user terminal associated with the second user, from among the other users [right to allow use in advance (page 5, last paragraph)].  

Claims 13 and 14 are rejected under the same rationale as claim 1 as they do not further limit or define over the claims.

As per claim 15, Yoshiya teaches the information processing system comprising: a memory configured to store one or more computer-readable programs; and one or more processors connected to the memory and configured to execute the one or more computer-readable programs included in the memory such that the one or more processors are configured to cause the information processing system to, receive a request to use an avatar of a second user from a first user terminal associated with a first user through an instant messaging application, the first user and the second user being users registered as messenger friends on an instant messaging service  [apply for exchange of usage rights (page 6 paragraph 11); friendship relationship (page 12, paragraph 3); chat room (page 6 paragraph 5, page 8 paragraph 3)],
transmit the request to use the avatar of the second user to a second user terminal associated with the second user through the instant messaging application, receive an acceptance message allowing use of the avatar of the second user in the first user terminal from the second user terminal through the instant messaging application, and in response to receiving the acceptance message from the second user terminal, register the second user as an avatar friend of the first user [avatar exchange approval (page 6 paragraph 12), nPC usage right setting (page 8 paragraph 5)].  

As per claim 16, Yoshiya teaches the information processing system according to claim 15, wherein the one or more processors are further configured to cause the information processing system to transmit data about the avatar of the second user to the first user terminal through the instant messaging 38Atty. Dkt. No.: 18694LN-000010-US application in response to registering the second user as an avatar friend of the first user [avatar NPC displayed when exchange is approved (page 8 paragraph 5); customization of opponent character (page 5, last paragraph to page 6 paragraph 1, page 8 paragraph 4); ability parameter (page 10 paragraph 2)] .  

Claims 17- 20 are rejected under the same rationale as claims 4-6 and 10, respectively, as they do not further limit or define over the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is noted in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457